DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority
This application claims priority to Korean Patent Application No. 10-2020-0189763 filed on 12/31/2020, and on 02/03/2022, the USPTO electronically retrieved a copy of this document.  Thus, on the office action summary sheet examiner has checked off the box “all” certified copies have been received at this time. 
Specification Objections
The specification is objected to because the title is not descriptive.  See MPEP 606.01 – “Where the title is not descriptive of the invention claimed, the examiner should require the substitution of a new title that is clearly indicative of the invention to which the claims are directed”.  Correction is needed.  Examiner suggests by way of example the following title: “LIGHT EMITTING DISPLAY DEVICE INCLUDING DATA VOLTAGE OUTPUT CIRCUITS ONE OF WHICH PRE-CHARGES A REFERENCE LINE AND DRIVING METHOD THEREOF”.
The abstract needs to be amended to: remove “[l]ight emitting display device and driving method thereof” to not repeat information from the title (see MPEP Section 608, especially – “The language…should not repeat information given in the title”).
Claim Objection
5.	Claim 10 is objected to because of the following informalities:  
	Claim 10 at lines 2-3 needs to be changed from “one of the plurality of data voltage output circuit” to “one of the plurality of data voltage output circuits”  to be grammatically correct.  Compare claim 1 at line 7 includes “one of a plurality of data voltage output circuits.  Appropriate correction is required. 
Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-5, 11, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Korea Patent Pub. No. 102363842B1 To Lee et al. (“Lee”) in view of U.S. Patent Pub. No. 2014/0176622 A1 to Jung et al. (“Jung”).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
            
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

	As to claim 1, Lee discloses a light emitting display device (FIG. 1; p 6, ¶3) comprising: 
a display panel(100)(FIGs. 1, 3; p 6, ¶4) configured to display an image (FIGs. 1, 3: 100, SP; p 6, ¶4; p 8, ¶2); and
a data driver(300)(FIGs. 1, 3: DL1-DL4; p 7, ¶6, especially – “The data driver 300 is composed of at least one data driving IC”; p 9, ¶6; p 10, ¶2) comprising a panel driving circuit(portion of 300 not including 320)(FIG. 3: DL1-DL4; p 7, ¶¶4, 6; p 8, ¶10; p 10, ¶2) and a panel sensing circuit(320)(FIG. 3; p 9, ¶¶1, 6, 8), the panel driving circuit(portion of 300 not including 320)(FIG. 3: DL1-DL4; p 7, ¶¶4, 6; p 10, ¶2) configured to drive the display panel(100)(FIG. 3: portion of 300 not including 320, DL1-DL4; p 7, ¶¶4, 6; p 8, ¶10; p 10, ¶2), and the panel sensing circuit(320)(FIG. 3; p 9, ¶¶1, 6, 8) configured to sense the display panel(100)(FIGs. 1, 3; p 6, ¶4; p 9, ¶8) through a reference line(REF, REFm)(FIGs. 2-3; p 9, ¶8),
wherein the data driver(300)(FIGs. 1, 3: DL1-DL4; p 8, ¶1; p 9, ¶6; p 10, ¶2) pre-charges the reference line(REF, REFm)(FIGs. 2-3: VpreR or VpreS; p 9, ¶¶2, 8; p 10, ¶10; p 11, ¶5) based on a pre-charge voltage(VpreR or VpreS)(FIGs. 2-3; p 10, ¶10; p 11, ¶5) output from one(one of: VpreS, SPRE or VpreR, RPRE)(FIG. 3; p 9, ¶7) of a plurality of voltage output circuits(VpreS, SPRE or VpreR, RPRE)(FIG. 3; p 9, ¶7) included in the panel driving circuit(portion of 300 not including 320)(FIG. 3: DL1-DL4; p 7, ¶¶4, 6; p 8, ¶10; p 10, ¶2).
Lee does not expressly disclose a pre-charge voltage output from one of a plurality of data voltage output circuits.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Jung discloses a pre-charge voltage(Vpre)(FIG. 5; ¶0055) output from one(300)(FIGs 3, 5; ¶¶0051, 0055) of a plurality of data voltage output circuits(300)(FIGs 3, 5: SL; ¶¶0051, 0054-0055).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee with Jung (i.e., to modify the portion of the data driver that outputs pre-charges to the reference line so that it is within one of a plurality of data voltage output circuits) to provide a light emitting display device that includes a driving circuit that is more power efficient and minimizes the non-display area.  Below is Lee’s figure 3 modified to help depict the idea of a plurality of data voltage output circuits one of which provides reference voltage signals to the reference line REFm.

    PNG
    media_image6.png
    736
    794
    media_image6.png
    Greyscale

As to claim 2, Lee and Jung teach the light emitting display device according to claim 1, as applied above.
Lee and Jung further teach wherein each of the plurality of data voltage output circuits is connected to a corresponding one sub-pixel from a plurality of sub-pixels, a corresponding one data line from a plurality of data lines (Lee: FIG. 3: 300, DL1-DL4, SP1-SP4, VpreS, SPRE or VpreR, RPRE; p 9, ¶¶6-7; p 10, ¶2; Jung: FIGs. 3, 5: PC, 300; ¶¶0051-0052, 0054-0055, 0059, 0070), and a corresponding one data channel from a plurality of data channels of the data driver (Lee: FIG. 3: 300, DL1-DL4, SP1-SP4, VpreS, SPRE or VpreR, RPRE; p 9, ¶¶6-7; p 10, ¶2; Jung: FIGs. 3, 5: PC, 300; ¶¶0051-0052, 0059, 0070), the corresponding one data channel connecting each data voltage output circuit to the corresponding data line (Lee: FIG. 3: 300, DL1-DL4, SP1-SP4, VpreS, SPRE or VpreR, RPRE; p 9, ¶¶6-7; p 10, ¶2; Jung: FIGs. 3, 5: PC, 300; ¶¶0051-0052, 0059, 0070), wherein the plurality of sub-pixels corresponding to the plurality of data voltage output circuits are all connected to the reference line (Lee: FIG. 3: 300, DL1-DL4, SP1-SP4, VpreS, SPRE or VpreR, RPRE; p 9, ¶¶6-7; p 10, ¶2; Jung: FIGs. 3, 5: SL, PC, 300; ¶¶0051-0052, 0055, 0059, 0070).
The motivation to combine the additional teachings of Lee is for the same reason set forth above for claim 1.

As to claim 3, Lee and Jung teach the light emitting display device according to claim 1, as applied above.
Lee further discloses wherein the pre-charge voltage(VpreS)(FIGs. 2-3; p 10, ¶10) charged on the reference line(REF, REFm)(FIGs. 2-3: VpreS; p 9, ¶2; p 10, ¶10) of the display panel(100)(FIGs. 1, 3; p 6, ¶4) is applied to a sensing node(N2)(FIGs. 2-3; p 9, ¶2; p 10, ¶10) of a sub-pixel(SP1)(FIGs. 1-3; p 9, ¶6) to be sensed (FIGs. 1-3: SP1; p 9, ¶6; p 10, ¶10; p 11, ¶2).

As to claim 4, Lee and Jung teach the light emitting display device according to claim 1, as applied above.
Lee and Jung further teach wherein each of the plurality of data voltage output circuits outputs a data voltage to a corresponding one corresponding data line from a plurality of data lines when the display panel is driven (Lee: FIGs. 1, 3: 300, DL1-DL4; p 7, ¶4; p 7, ¶6, especially – “The data driver 300 is composed of at least one data driving IC”; p 8, ¶¶6, 8; p 10, ¶2; Jung: FIGs. 3, 5: Vdata, DLi, PC, 300; ¶¶0051-0052, 0054, 0059, 0070), and outputs at least one of a sensing voltage (Lee: FIGs. 1, 3: 300, DL1-DL4; p 8, ¶10, especially – “In the sensing mode…supplying the sensing data voltage Vdata from the data driver 300 through the data line DL to the driving TFT DT”; p 9, ¶3, especially – “During the sensing period of each horizontal line in the pixel array, a plurality of subpixels sharing the reference line may be sequentially driven and sensed.   A sensed subpixel among subpixels sharing a reference line is driven by applying a sensed data voltage through a data line, while data lines of the remaining subpixels that are not sensed may be floated”; p 10, ¶2; Jung: FIGs. 3, 5: Vdata, DLi, PC, 300; ¶¶0051-0052, 0054, 0059, 0070), a black data voltage, or a pre-charge voltage when the display panel is sensed (Lee: FIGs. 1, 3: 300, DL1-DL4; p 8, ¶10, especially – “In the sensing mode…supplying the sensing data voltage Vdata from the data driver 300 through the data line DL to the driving TFT DT”; p 9, ¶3, especially – “During the sensing period of each horizontal line in the pixel array, a plurality of subpixels sharing the reference line may be sequentially driven and sensed.   A sensed subpixel among subpixels sharing a reference line is driven by applying a sensed data voltage through a data line, while data lines of the remaining subpixels that are not sensed may be floated”; p 10, ¶2; Jung: FIGs. 3, 5: Vdata, DLi, PC, 300; ¶¶0051-0052, 0054, 0059, 0070).
The motivation to combine the additional teachings of Lee is for the same reason set forth above for claim 1.

As to claim 5, Lee and Jung teach the light emitting display device according to claim 4, as applied above.
Lee and Jung further teach wherein the sensing voltage and the black data voltage are output to a data line (Lee: FIGs. 1, 3: 300, one of DL1-DL4; p 7, ¶6, especially – “The data driver 300 is composed of at least one data driving IC”; p 8, ¶10, especially – “In the sensing mode…supplying the sensing data voltage Vdata from the data driver 300 through the data line DL to the driving TFT DT”; p 9, ¶2, especially – “the gate node of the driving TFT DT may be initialized to a data initialization voltage…The data initialization voltage may be, for example, a black data voltage”; p 10, ¶2; Jung: FIGs. 3, 5: Vdata, DLi, PC, 300; ¶¶0051-0052, 0054, 0059, 0070), and the pre-charge voltage is output to the reference line (Lee: FIGs. 1-3: VpreR or VpreS, REF, REFm; p 9, ¶¶2, 8; p 10, ¶10; p 11, ¶5; Jung: FIG. 5: 300, Vpre; ¶¶0051, 0055).
The motivation to combine the additional teachings of Lee is for the same reason set forth above for claim 1.

    PNG
    media_image7.png
    736
    794
    media_image7.png
    Greyscale

As to claim 11, Lee and Jung teach the light emitting display device according to claim 1, as applied above.
Lee and Jung further teach wherein the data driver further comprises at least one switch configured to transfer a voltage output from one of the plurality of data voltage output circuits to a sensing channel connected to the reference line (Lee: FIGs. 1-3: SPRE or RPRE, VpreR or VpreS, REF, REFm, 300; p 7, ¶6, especially – “The data driver 300 is composed of at least one data driving IC”; p 8, ¶7; p 9, ¶¶1, 2, 7-8; p 10, ¶10; p 11, ¶5; Jung: FIG. 5: a first 300 and a second 300, Vpre; ¶¶0051, 0055 – see the above edited FIG. 3 of Lee that depicts the combined teachings).
The motivation to combine the additional teachings of Lee is for the same reason set forth above for claim 1.

As to claim 16, Lee and Jung teach the light emitting display device according to claim 2, as applied above.
Lee and Jung further teach wherein at least two data channels among a plurality of data channels corresponding to the plurality of data voltage output circuits are connected to each other via one switch (Lee: FIGs. 2-3: 300, DL1, ST2; p 8, ¶¶1, 3, 8, 10; p 9, ¶6; p 10, ¶2; Jung: FIGs 3, 5: 300s, SL; ¶¶0051, 0054-0055 – see the above edited FIG. 3 of Lee that depicts two data channels of two data voltage output circuits coupling connected to each other via one of these two data voltage output circuit’s switch ST2), and at least one of at least two data voltage output circuits corresponding to the at least two data channels is connected to the reference line via one switch (Lee: FIGs. 2-3: 300, DL1, ST2; p 8, ¶¶1, 3, 8, 10; p 9, ¶6; p 10, ¶2; Jung: FIGs 3, 5: 300s, SL; ¶¶0051, 0054-0055 – see the above edited FIG. 3 of Lee that depicts two data channels of two data voltage output circuits each of which is coupling connected to the reference line REFm via its switch ST1 or ST2).
The motivation to combine the additional teachings of Lee is for the same reason set forth above for claim 1.

As to claim 18, Lee discloses a method of driving a light emitting display device (FIG. 1; p 6, ¶3; p 9, ¶2, p 10, ¶¶5-7), the light emitting display device (FIG. 1; p 6, ¶3) comprising a display panel(100)(FIGs. 1, 3; p 6, ¶4) configured to display an image (FIGs. 1, 3: 100, SP; p 6, ¶4; p 8, ¶2), and a data driver(300)(FIGs. 1, 3: DL1-DL4; p 7, ¶6, especially – “The data driver 300 is composed of at least one data driving IC”; p 9, ¶6; p 10, ¶2) having a panel driving circuit(portion of 300 not including 320)(FIG. 3: DL1-DL4; p 7, ¶¶4, 6; p 8, ¶10; p 10, ¶2) configured to drive the display panel(100)(FIG. 3: portion of 300 not including 320, DL1-DL4; p 7, ¶¶4, 6; p 8, ¶10; p 10, ¶2), and a panel sensing circuit(320)(FIG. 3; p 9, ¶¶1, 6, 8) configured to sense the display panel(100)(FIGs. 1, 3; p 6, ¶4; p 9, ¶8), the method (FIG. 1; p 6, ¶3; p 9, ¶2, p 10, ¶¶5-7) comprising:
applying a sensing voltage to a data line(DL1)(FIGs. 1, 3: 300; p 5, ¶¶2, 5; p 8, ¶10, especially – “In the sensing mode…supplying the sensing data voltage Vdata from the data driver 300 through the data line DL to the driving TFT DT”; p 9, ¶1; p 10, ¶7) of a sub-pixel(SP1)(FIGs. 1-3; p 10, ¶6) of a plurality of subpixels(SP1)(FIGs. 1-3; p 10, ¶6) to be sensed (FIGs. 1-3: SP1; p 10, ¶6) and a black data voltage (p 10, ¶5) to a data line(DL2)(FIGs. 1, 3; p 10, ¶¶2, 7) of a sub-pixel(SP2)(FIGs. 1-3; p 10, ¶6) of the plurality of subpixels(SP2-SP4)(FIGs. 1-3; p 10, ¶6) that is not to be sensed (p 10, ¶5, especially – “Before sensing the display panel 100, all sub-pixels may be initialized with black data by driving the pixel array through the gate driver 200 and the data driver 300.  In the sensing mode of the display panel 100, the pixel array may be sensed sequentially”, p 10, ¶7 – when one of the sub-pixels e.g., SP1 is sensed, the other sub-pixels e.g., SP2-SP4 are not sensed and remain floated and off due to the previous application of a black data voltage) to sense the display panel (FIGs. 1, 3: 300, DL2; p 5, ¶¶2, 5; p 8, ¶10, especially – “In the sensing mode…supplying the sensing data voltage Vdata from the data driver 300 through the data line DL to the driving TFT DT”; p 9, ¶1; p 10, ¶7); and applying a pre-charge voltage(VpreS)(FIGs. 2-3; p 9, ¶2; p 10, ¶10) to a reference line(REF, REFm)(FIGs. 2-3: VpreS; p 9, ¶2; p 10, ¶10) of the sub-pixel(SP1)(FIGs. 1-3; p 10, ¶6) to be sensed (FIGs. 1-3: SP1; p 10, ¶6), wherein the pre-charge voltage(VpreS)(FIGs. 2-3; p 9, ¶2; p 10, ¶10) is a voltage output from the data driver(300)(FIGs. 1, 3: DL1-DL4, VpreS; p 8, ¶1; p 9, ¶6; p 10, ¶10).
Lee does not expressly disclose wherein the pre-charge voltage is a voltage output from one of a plurality of data voltage output circuits included in the panel driving circuit.
Jung discloses wherein the pre-charge voltage(Vpre)(FIG. 5; ¶0055) is a voltage output from one(300)(FIGs 3, 5: Vpre; ¶¶0051, 0055) of a plurality of data voltage output circuits(300)(FIGs 3, 5; ¶¶0051, 0055) in the panel driving circuit(300, 600)(FIGs. 3, 5; ¶¶0054, 0070).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee with Jung to provide a method of driving a light emitting display device that is more power efficient and minimizes the non-display area.
8.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Korea Patent No. 102363842B1 To Lee et al. (“Lee”) in view of U.S. Patent Pub. No. 2014/0176622 A1 to Jung et al. (“Jung”) as applied to claim 2 above, in view of U.S. Patent Pub. No. 20070200819 A1 to Song.
As to claim 12, Lee and Jung teach the light emitting display device according to claim 2, as applied above.
Lee and Jung further teach wherein the data driver configured to transfer a voltage output from one of the plurality of data voltage output circuits to a corresponding data channel (Lee: FIGs. 2-3: 300, DL1; p 8, ¶¶1, 8, 10 – a sensing voltage and a light emission voltage are each output by 300 via channels to corresponding data lines; p 9, ¶6; p 10, ¶2; Jung: FIGs 3, 5: 300s, SL; ¶¶0051, 0054-0055) or transfer a voltage output from another one of the plurality of data voltage output circuits to a sensing channel connected to the reference line during sensing of the display panel (Lee: FIGs. 2-3: 300, DL2; p 8, ¶¶1, 8, 10 – a sensing voltage is output by 300 via a channel to corresponding data line DL2, which drives DT and is sensed by REFm; p 9, ¶6; p 10, ¶2; Jung: FIGs 3, 5: a second one of 300, SL; ¶¶0051, 0054-0055).
Lee and Jung do not expressly disclose wherein the data driver further comprises a plurality of switches each configured to transfer a voltage output from one of the plurality of data voltage output circuits.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
          
    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

Song discloses wherein the data driver(7)(FIGs. 11, 13: 8; ¶0067) further comprises a plurality of switches(swa)(FIG. 13; ¶0067 – each drive IC 8 has a switch swa) each configured to transfer a voltage(VD)(FIGs. 11, 13, swa; ¶0073) output from one of the plurality of data voltage output circuits(8)(FIGs. 11, 13: 7; ¶¶0067, 0073).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee and Jung with Song to provide a method of driving a light emitting display device that prevents undesirable lighting of pixels due to leakage voltage appearing on the data lines at times other than the display periods.
9.	Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Korea Patent No. 102363842B1 To Lee et al. (“Lee”) in view of U.S. Patent Pub. No. 2014/0176622 A1 to Jung et al. (“Jung”) as applied to claims 4 and 18 above, in view of Korea Patent Pub. No. 20160007806A to Hong.
As to claim 15, Lee and Jung teach the light emitting display device according to claim 4, as applied above.  
Lee and Jung do not teach wherein the pre-charge voltage is varied based on at least one of a driving time of the device, stress information, a pre-charge voltage value, or a threshold voltage value.

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

Hong discloses wherein the pre-charge voltage(Vpre)(FIG. 3; Abstract; p 5, ¶5; p 7, ¶4; p 9, ¶3) is varied based on at least one of a driving time of the device, stress information, a pre-charge voltage value, or a threshold voltage value (FIG. 3: Vpre; Abstract; p 5, ¶5; p 7, ¶4; p 9, ¶3).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee and Jung with Hong to provide a light emitting display device that prevents display error and optimizes heating characteristics of the data driver (p 4, ¶¶3-4).

As to claim 19, Lee and Jung teach the method according to claim 18, as applied above.  
Lee and Jung do not teach wherein the pre-charge voltage is varied based on at least one of a driving time of the device, stress information, a pre-charge voltage value, or a threshold voltage value.
Hong discloses wherein the pre-charge voltage(Vpre)(FIG. 3; Abstract; p 5, ¶5; p 7, ¶4; p 9, ¶3) is varied based on at least one of a driving time of the device, stress information, a pre-charge voltage value, or a threshold voltage value (FIG. 3: Vpre; Abstract; p 5, ¶5; p 7, ¶4; p 9, ¶3).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee and Jung with Hong to provide a method of driving a light emitting display device that prevents display error and optimizes heating characteristics of the data driver (p 4, ¶¶3-4).
Potential Allowable Subject Matter/Allowable Subject Matter/Allowed Claim
10.	Claims 6-9, 13-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 10 would also become allowable if the above claim objection is overcome and the claim is rewritten in independent format.  Claim 20 is allowed.
Reasons for Allowance
11.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Dependent claim 6 identifies the distinct features: “a voltage(FIG. 22: 0V) output from a second data voltage output circuit(FIG. 22: DAC[B]) among the plurality of data voltage output circuits(FIG. 22: DAC[R], DAC[W], DAC[G], DAC[B]) is output through a data channel(FIG. 22: DCH3) corresponding to the first data voltage output circuit(FIG. 22: DAC[G])”, with all other limitations as claimed.
	The closest prior art, Korea Patent Pub. No. 102363842B1 To Lee et al. (“Lee”) and U.S. Patent Pub. No. 2014/0176622 A1 to Jung et al. (“Jung”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As to claim 6, Lee and Jung teach the light emitting display device according to claim 2, wherein, as applied above.
	Lee and Jung teach when a voltage output from a first data voltage output circuit among the plurality of data voltage output circuits is used as the pre-charge voltage (Lee: FIGs. 1-3: VpreR or VpreS, REF, REFm, 300; p 7, ¶6, especially – “The data driver 300 is composed of at least one data driving IC”; p 9, ¶¶2, 8; p 10, ¶10; p 11, ¶5; Jung: FIG. 5: 300, Vpre; ¶¶0051, 0055), a voltage output from a second data voltage output circuit among the plurality of data voltage output circuits is output through a data channel (Lee: FIGs. 1, 3: 300, DL1-DL4; p 7, ¶4; p 7, ¶6, especially – “The data driver 300 is composed of at least one data driving IC”; p 8, ¶6; p 10, ¶2; Jung: FIGs. 3, 5: Vdata, DLi, PC, a second 300; ¶¶0051-0052, 0054, 0059, 0070).
	The motivation to combine Jung is for the same reasons set forth above for claim 1.
	Lee and Jung do not teach the above underlined limitations.

Dependent claim 10 identifies the distinct features: “transfer a voltage(FIG. 22: 0V) output from one(FIG. 22: DAC[B]) of the plurality of data voltage output circuit(FIG. 22: DAC[R], DAC[W], DAC[G], DAC[B]) to a data channel(FIG. 22: DCH3) corresponding to another data voltage output circuit(FIG. 22: DAC[G])”, with all other limitations as claimed.
	The closest prior art, Korea Patent Pub. No. 102363842B1 To Lee et al. (“Lee”) and U.S. Patent Pub. No. 2014/0176622 A1 to Jung et al. (“Jung”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
	As to claim 10, Lee and Jung teach the light emitting display device according to claim 2, as applied above.
	Lee and Jung further teach wherein the data driver further comprises at least one switch configured to transfer a voltage output from one of the plurality of data voltage output circuit to another data voltage output circuit (Lee: FIGs. 1-3: SPRE or RPRE, VpreR or VpreS, REF, REFm, 300; p 7, ¶6, especially – “The data driver 300 is composed of at least one data driving IC”; p 9, ¶¶2, 8; p 10, ¶10; p 11, ¶5; Jung: FIG. 5: a first 300 and a second 300, Vpre; ¶¶0051, 0055).
The motivation to combine Jung is for the same reasons set forth above for claim 1.
Lee and Jung do not teach the above underlined limitations.

Dependent claim 13 identifies the distinct features: “a voltage sharing switch(FIG. 22: SW7) configured to perform a switching operation to transfer the black data voltage(FIG. 22: 0V) to another data channel(FIG. 22: DCH3) different from the data channel(FIG. 22: DCH4) corresponding to a data voltage output circuit(FIG. 22: DAC[B]) that outputted the black data voltage(FIG. 22: 0V)”, with all other limitations as claimed.
	The closest prior art, Korea Patent Pub. No. 102363842B1 To Lee et al. (“Lee”), U.S. Patent Pub. No. 2014/0176622 A1 to Jung et al. (“Jung”) and U.S. Patent Pub. No. 20070200819 A1 to Song, either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 13, Lee and Jung teach the light emitting display device according to claim 4, as applied above.
Lee and Jung further teach wherein the data driver (Lee: FIGs. 1, 3: 300, DL1-DL4; p 7, ¶6, especially – “The data driver 300 is composed of at least one data driving IC”; p 9, ¶6; p 10, ¶2; Jung: FIGs 3, 5: 300, SL; ¶¶0051, 0054-0055) further comprises: to perform a switching operation to output the data voltage (Lee: FIG. 3: 300, DL1-DL4, SP1-SP4, VpreS, SPRE or VpreR, RPRE; p 9, ¶¶6-7; p 10, ¶2; Jung: FIGs. 3, 5: PC, 300; ¶¶0051-0052, 0059, 0070), the sensing voltage (Lee: FIGs. 1, 3: 300, DL1-DL4; p 8, ¶10, especially – “In the sensing mode…supplying the sensing data voltage Vdata from the data driver 300 through the data line DL to the driving TFT DT”; p 9, ¶3, especially – “During the sensing period of each horizontal line in the pixel array, a plurality of subpixels sharing the reference line may be sequentially driven and sensed.   A sensed subpixel among subpixels sharing a reference line is driven by applying a sensed data voltage through a data line, while data lines of the remaining subpixels that are not sensed may be floated”; p 10, ¶2; Jung: FIGs. 3, 5: Vdata, DLi, PC, 300; ¶¶0051-0052, 0054, 0059, 0070), or the black data voltage through a data channel (Lee: FIG. 3: 300, DL1-DL4, SP1-SP4; p 8, ¶10, p 9, ¶¶6-7; p 10, ¶2; Jung: FIGs. 3, 5: PC, 300; ¶¶0051-0052, 0059, 0070),
another data channel different from the data channel corresponding to a data voltage output circuit that outputted the black data voltage (Lee: FIGs. 1, 3: 300, DL1-DL4; p 7, ¶6, especially – “The data driver 300 is composed of at least one data driving IC”; p 9, ¶¶2, 6; p 10, ¶2; Jung: FIGs 3, 5: a first 300, a second 300, SL; ¶¶0051, 0054-0055), and
a pre-charging switch configured to perform a switching operation to output the pre-charge voltage through a sensing channel connected to the reference line (Lee: FIGs. 1-3: SPRE or RPRE, VpreR or VpreS, REF, REFm, 300; p 7, ¶6, especially – “The data driver 300 is composed of at least one data driving IC”; p 8, ¶7; p 9, ¶¶1, 2, 7-8; p 10, ¶10; p 11, ¶5; Jung: FIG. 5: a first 300 and a second 300, Vpre; ¶¶0051, 0055).
The motivation to combine the additional teachings of Lee is for the same reason set forth above for claim 1.
Lee and Jung do not teach a voltage output switch configured to perform a switching operation to output the data voltage, the sensing voltage or the black data voltage through a data channel corresponding to the voltage output switch,
a voltage sharing switch configured to perform a switching operation to transfer the black data voltage to another data channel different from the data channel corresponding to a data voltage output circuit that outputted the black data voltage.
Song discloses a voltage output switch(swa)(FIG. 13; ¶0067) configured to perform a switching operation to output the data voltage(VD)(FIGs. 11, 13, swa; ¶0073) through a data channel (FIGs. 11, 13: 8; ¶0067) corresponding to the voltage output switch(swa)(FIG. 13; ¶0067).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee and Jung with Song to provide a light emitting display device that prevents undesirable lighting of pixels due to leakage voltage appearing on the data lines at times other than the display periods.
Lee, Jung and Song do not teach the above underlined limitations.

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

Dependent claim 17 identifies the distinct features: “wherein at least two pairs of data channels(FIG. 15: DCH1/DCH2, DCH3/DCH4) among a plurality of data channels(FIG. 15: DCH1, DCH2, DCH3, DCH4) corresponding to the plurality of data voltage output circuits(FIG. 15: DAC[R], DAC[W], DAC[G], DAC[B]) are connected to each other via one switch(FIG. 15: SW4 or SW6)”, with all other limitations as claimed.
	The closest prior art, Korea Patent Pub. No. 102363842B1 To Lee et al. (“Lee”) and U.S. Patent Pub. No. 2014/0176622 A1 to Jung et al. (“Jung”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 17, Lee and Jung teach the light emitting display device according to claim 2, as applied above.
Lee and Jung further teach and at least one data voltage output circuit of at least two pairs of data voltage output circuits corresponding to the at least two pairs of data channels is connected to the reference line via one switch (Lee: FIGs. 1-3: 300, DL1, ST2; p 8, ¶¶1, 3, 8, 10; p 9, ¶6; p 10, ¶2 – FIG. 1 depicts pairs of data voltage channels {e.g., from far left channels 1-2 and 3-4}; Jung: FIGs 3, 5: 300s, SL; ¶¶0051, 0054-0055 – see the above edited FIG. 3 of Lee that depicts two data channels of two data voltage output circuits coupling connected to each other via one of these two data voltage output circuit’s switch ST2.).
The motivation to combine the additional teachings of Lee is for the same reason set forth above for claim 1.
Lee and Jung do not teach the above underlined limitations.

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale

Independent claim 20 identifies the distinct features: “and a second data voltage output circuit(FIG. 16: DAC[G]) from the plurality of data voltage output circuits(FIG. 16: DAC[R], DAC[W], DAC[G], DAC[B]) is configured to output a pre-charge voltage(FIG. 16: Pre-charge) to the reference line(FIG. 16: REF1) that is applied to a sensing node(FIG. 16: SPW’s node directly below the driving transistor) of the first sub-pixel(FIG. 16: SPW) while the sensing voltage is applied to the first sub-pixel(FIG. 16: Sensing)”, with all other limitations as claimed.
	The closest prior art, Korea Patent Pub. No. 102363842B1 To Lee et al. (“Lee”) and U.S. Patent Pub. No. 2014/0176622 A1 to Jung et al. (“Jung”), either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.
As to claim 20, Lee discloses a light emitting display device (FIG. 1; p 6, ¶3) comprising:
a display panel(100)(FIGs. 1, 3; p 6, ¶4) configured to display an image (FIGs. 1, 3: 100, SP; p 6, ¶4; p 8, ¶2), the display panel(100)(FIGs. 1, 3; p 6, ¶4) including a plurality of sub-pixels(SP1-SP4)(FIGs. 1-3: 100; p 9, ¶6), a reference line(REF, REFm)(FIGs. 2-3; p 9, ¶8) connected to the plurality of subpixels(SP1-SP4)(FIGs. 1-3: 100; p 9, ¶6), and a plurality of data lines(DL1-DL4)(FIGs. 1-3; p 19, ¶2), each of the plurality of data lines(DL1-DL4)(FIGs. 1-3; p 19, ¶2) connected to a corresponding one of the plurality of sub-pixels(SP1-SP4)(FIGs. 1-3: 100: DL1-DL4; p 10, ¶2); and
a data driver(portion of 300 not including 320)(FIGs. 1, 3: DL1-DL4; p 7, ¶6, especially – “The data driver 300 is composed of at least one data driving IC”; p 9, ¶6; p 10, ¶2) configured to drive the display panel(100)(FIG. 3: 300, DL1-DL4; p 7, ¶¶4, 6; p 8, ¶10; p 10, ¶2) via the plurality of data lines(DL1-DL4)(FIGs. 1-3; p 19, ¶2) and a panel sensing circuit(320)(FIG. 3; p 9, ¶¶1, 6, 8) configured to sense the display panel(100)(FIGs. 1, 3; p 6, ¶4; p 9, ¶8) through the reference line(REF, REFm)(FIGs. 2-3; p 9, ¶8), the data driver(portion of 300 not including 320)(FIGs. 1, 3: DL1-DL4; p 7, ¶6, especially – “The data driver 300 is composed of at least one data driving IC”; p 9, ¶6; p 10, ¶2) connected to the data lines(DL1-DL4)(FIGs. 1-3; p 19, ¶2), wherein the data driver(portion of 300 not including 320)(FIGs. 1, 3: DL1-DL4; p 7, ¶6, especially – “The data driver 300 is composed of at least one data driving IC”; p 9, ¶6; p 10, ¶2) is configured to output a sensing voltage to a first data line(DL1)(FIGs. 1-3; p 8, ¶10; p 9, ¶3) connected to a first sub-pixel(SP1)(FIGs. 1-3; p 10, ¶6) from the plurality of sub-pixels(SP1-SP4)(FIGs. 1-3; p 10, ¶6), and the data driver(portion of 300 not including 320)(FIGs. 1, 3: DL1-DL4; p 7, ¶6, especially – “The data driver 300 is composed of at least one data driving IC”; p 9, ¶6; p 10, ¶2) is configured to output a pre-charge voltage(VpreS)(FIGs. 2-3; p 10, ¶10; p 11, ¶5) to the reference line(REF, REFm)(FIGs. 2-3: VpreR or VpreS; p 9, ¶¶2, 8; p 10, ¶10; p 11, ¶5) that is applied to a sensing node(N2)(FIGs. 2-3; p 9, ¶2; p 10, ¶10) of the first sub-pixel(SP1)(FIGs. 1-3; p 9, ¶6)  before the sensing voltage is applied to the first sub-pixel(SP1)(FIGs. 1-3: DL1; p 8, ¶10; p 9, ¶3; p 10, ¶6).
Lee does not expressly disclose a data driver comprising a plurality of data voltage output circuits; each of the plurality of data voltage output circuits connected to a corresponding one of the data lines, wherein a first data voltage output circuit from the plurality of data voltage output circuits is configured to output a sensing voltage to a first data line; a first sub-pixel from the plurality of sub-pixels that corresponds to the first data voltage output circuit, and a second data voltage output circuit from the plurality of data voltage output circuits is configured to output a pre-charge voltage to the reference line that is applied to a sensing node of the first sub-pixel while the sensing voltage is applied to the first sub-pixel.
Jung discloses a data driver(300, 600)(FIGs 3, 5; ¶¶0051, 0070) comprising a plurality of data voltage output circuits(300s)(FIGs 3, 5; ¶¶0051, 0054-0055); each of the plurality of data voltage output circuits(300s)(FIGs 3, 5; ¶¶0051, 0054-0055) connected to a corresponding one of the data lines(DLi)(FIGs. 3, 5; ¶0054), wherein a first data voltage output circuit(one of 300, e.g., the first 300)(FIGs 3, 5; ¶¶0051, 0054-0055) from the plurality of data voltage output circuits(300)(FIGs 3, 5; ¶¶0051, 0054-0055) is configured to output a sensing voltage to a first data line(DLi)(FIGs. 3, 5; ¶0084); a first pixel(PC driven by the first 300)(FIGs. 1-3; ¶¶0059, 0070) from the plurality of pixels(PCs)(FIGs. 1-3; ¶0059) that corresponds to the first data voltage output circuit(one of 300, e.g., the first 300)(FIGs 3, 5; ¶¶0051, 0054-0055), and a second data voltage output circuit(second 300)(FIGs. 1-3; ¶¶0051, 0054) from the plurality of data voltage output circuits(300s)(FIGs. 1-3; ¶¶0051, 0054).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Lee with Jung (i.e., to modify the portion of the data driver that outputs pre-charges to the reference line so that it is within one of several source integrated circuits) to provide a light emitting display device that includes a driving circuit that is more power efficient and minimizes the non-display area.
Lee and Jung do not teach the above underlined limitations.
Other Relevant Prior Art
12.	Other relevant prior art includes:

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

(i)	U.S. Patent Pub. No. 2017/0132979 A1 to Oh et al. discloses two subpixels(P1, P2)(FIG. 7; ¶0096) that share a reference line(16)(FIG. 7; ¶0096) used to sense a data voltage so that a data voltage applied during a display period is corrected (¶¶0096-0097).

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale

(ii)	U.S. Patent Pub. No. 2018/0061296 A1 to Shim discloses subpixels(SP_R, SP_W, SP_G, SP_B)(FIG. 5; ¶0117) sharing a reference line(RVL)(FIG. 5; ¶0117) used to test for a short circuit in each of the subpixels(SP_R, SP_W, SP_G, SP_B)(FIG. 5; ¶¶0117, 0154).
Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692